Citation Nr: 9925208	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-10 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for waiver of overpayment of improved 
disability pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA), Debt Management Center 
(DMC), in Fort Snelling, Minnesota, which denied entitlement 
to waiver of recovery of improved disability pension benefits 
in the amount of $2,680.  Subsequently, the case was 
transferred to the Committee on Waivers and Compromise (COWC) 
at the VA Regional Office (RO) in Waco, Texas.

The record also reflects that in May 1995 the Waco COWC 
granted entitlement to waiver of improved pension benefit 
overpayment in the amount of $6,004.

In June 1998 the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On January 28, 1998, VA notified the veteran of an 
overpayment and informed him of his right to request a 
waiver.

3.  On March 1, 1996, the DMC received a financial status 
report from the veteran which may be construed as a timely 
request for waiver of overpayment.


CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $2,680 
was timely filed.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
1999);  38 C.F.R. § 1.963 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1999);  38 C.F.R. § 1.963 (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The record reflects the veteran was notified of an 
overpayment and informed of his right to request a waiver by 
correspondence dated January 28, 1996.  

On March 1, 1996, the DMC received a financial status report 
from the veteran in which he reported monthly expenses in 
excess of monthly income.  A DMC annotation to the form 
stated no action was necessary as a result of the receipt of 
the information.

On September 10, 1996, the DMC received correspondence from 
the veteran in which he noted he previously submitted a 
"timely filed waiver form." He stated he was unable to 
repay the debt because of financial hardship. 

In October 1996 the DMC denied waiver of recovery of 
nonservice-connected disability pension overpayment in the 
amount of $2,680 because a timely request for waiver had not 
been received.

Analysis

In this case, the Board finds the financial status report 
received by the DMC on March 1, 1996, may be construed as a 
timely request for waiver of overpayment.  The record 
indicates the DMC received the report in response to a 
January 1996 notice of overpayment, but chose not to take 
action upon the information or otherwise notify the veteran 
that action would not be taken upon the submitted financial 
information.  

The Board finds, however, that the receipt of the financial 
status report indicating financial hardship soon after the 
DMC notified the veteran of overpayment indebtedness may be 
considered an implicit request for waiver.  As VA law 
provides no formal requirements for a waiver request, the 
Board finds, applying all reasonable doubt in favor of the 
veteran, that a timely request for waiver was submitted.


ORDER

A request for waiver of overpayment of improved disability 
pension benefits in the amount of $2,680 having been timely 
filed, to this extent the appeal is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

